Citation Nr: 1025437	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for a psychiatric disorder, 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

A claim for service connection for PTSD was previously denied by 
the RO in July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In characterizing the issues on appeal, the Board has considered 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the 
Court held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  In light of this holding, and the fact 
that the Veteran has been diagnosed with depression, the issues 
on the title page have been recharacterized, as listed above. 

The issue of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue decided herein was obtained.

2.  In a July 2006 rating decision the RO denied service 
connection for PTSD as the evidence did not show that the Veteran 
was a combat Veteran or had a verifiable PTSD stressor during his 
active duty; the Veteran did not perfect an appeal of that 
decision, and that determination has become final.

3.  Evidence added to the record since the July 2006 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received and a claim of 
entitlement to service connection for PTSD may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, have been fulfilled by 
information provided to the veteran in correspondence from the RO 
dated in May 2007.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in the May 2007 letter.  The notice requirements 
pertinent to the issue addressed in this decision have been met 
and all identified and authorized records relevant to the matter 
have been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the required notice it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  

A review of the May 2007 VCAA notice shows the RO identified the 
basis for the denial in the prior decision and provided notice 
that described what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  The Board 
finds the notice requirements pertinent to the issue addressed in 
this decision have been met and that all identified and 
authorized records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and request 
assistance have been provided.  The Board also finds the 
available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Legal Criteria-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).
	
The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, .  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

As a preliminary matter, the Board notes that it has reviewed all 
of the evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In a July 2006 rating decision, the RO denied entitlement to 
service connection for PTSD.  The evidence of record at the time 
of that decision included service treatment records, VA treatment 
records, VA examination reports, and statements from the Veteran.  
The July 2006 rating action noted, in essence, that the available 
evidence was insufficient to confirm that the Veteran actually 
engaged in combat or was a was a prisoner of war.  The RO noted 
the Veteran's report of anecdotal stressors but observed that 
those events were not reported with sufficient detail or 
timeframes to allow for verification.  As there was no verifiable 
stressor information of record, the claim was denied.  The 
Veteran did not perfect an appeal, and the decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.104 
(2009).

The evidence received since the July 2006 rating decision 
includes VA outpatient records, Social Security Administration 
records, additional statements from the Veteran, and the 
transcript from the Veteran's December 2009 Board hearing.  Based 
upon a comprehensive review of the record, the Board finds the 
evidence added to the claims file since the July 2006 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  

In the prior RO decision, it was found that the Veteran was not a 
combat Veteran, and thus was not entitled to the presumptions 
listed under 38 U.S.C.A. § 1154(b).  Although the Veteran said 
during his December 2009 hearing that he was exposed to combat 
while on active duty, his statements were duplicative of 
statements already considered in the July 2006 rating decision, 
and thus, do not constitute new and material evidence.

Additionally, although the Veteran has made further statements 
regarding claimed in-service stressors (in particular, exposure 
to mortar fire, having friends lose their lives, and assisting in 
the discovery of an enemy spy), he has not provided sufficient 
information for verification of these claimed events.  The Board 
notes that the RO made a formal finding in October 2007 that 
there was insufficient information to forward to the Joint 
Services Records Research Center (JSRRC) to verify the claimed 
stressors.

The Board observes that in his December 2009 hearing before the 
undersigned, the Veteran indicated that he was almost killed in 
Vietnam by an NVA intelligence officer in September or 
October 1971.  Unfortunately, the Veteran's service personnel 
records show that he returned from Vietnam to the United States 
in January 1971, and thus, could not have been almost killed in 
Vietnam in September or October that same year.

The Board does not dispute that the Veteran served in Vietnam 
from March 1970 through January 1971.  Unfortunately, none of the 
evidence added to the record after July 2006 provides new 
information that was not previously considered regarding the 
Veteran's combat status while serving in Vietnam, or is specific 
enough to allow for further research to verify a stressor.  As 
the information provided in support of the application to reopen 
the claim for service connection for PTSD does not include new 
and material evidence, the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for PTSD; the appeal is denied.




REMAND

Primarily due to a recent change in law announced by the (Court), 
the matter of entitlement to service connection for a psychiatric 
disorder, other than PTSD,  must be remanded.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In Clemons, the Court held that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that because a 
lay claimant is only competent to report symptoms and not 
diagnoses, VA must consider the claim for disabilities reasonably 
raised by the description of the claimant's symptoms.  Clemons, 
23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception 
of the claim reflects findings of depression and the Veteran's 
continuing report of psychiatric problems since returning from 
the war.

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  The AMC/RO has not 
had an opportunity to provide adequate notification addressing 
what is needed for a claim incorporating such alternate 
psychological diagnoses.  This is significant because the 
statutory and regulatory provisions addressing PTSD claims, as 
contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are 
different from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed, again, in view of the Clemons guidance.

The Veteran has a current diagnosis of depression.  Therefore, 
the Veteran should be scheduled for a VA psychiatric examination 
in order to identify any current psychiatric diagnoses and to 
have an examiner provide an opinion that addresses whether any 
diagnosed psychiatric disability is related to an in-service 
event or is otherwise attributable to the Veteran's active 
military service.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the information 
and evidence necessary to substantiate a 
claim of service connection for an acquired 
psychiatric disability, other than PTSD.

2.  If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received are associated with the claims file, 
or a reasonable time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA psychiatric examination in order 
to determine the nature, extent of severity, 
and etiology of any psychiatric disorder(s) 
which may be present, to include depression.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Any further indicated tests and 
studies to include psychological studies 
should be conducted.

The examiner should provide a diagnosis for 
any psychiatric disorder found on 
examination.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder is related to 
any incident of the Veteran's active duty 
service or, if preexisting service, was 
aggravated thereby.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his attorney should be furnished a 
supplemental statement of the case (SSOC) and 
afforded an appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


